Citation Nr: 0024756	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The August 1994 rating decision also denied the veteran's 
claims for service connection for a number of disabilities 
due to exposure to Agent Orange while serving in Vietnam.  In 
a signed July 1997 statement, the veteran withdrew his Agent 
Orange appeals.  Accordingly, only the veteran's claim for 
service connection for post-traumatic stress disorder is 
currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has post-traumatic stress disorder due to 
combat service in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to post-
traumatic stress disorder, service connection requires 
evidence that the reported in-service stressor(s) occurred, 
medical evidence showing a diagnosis of post-traumatic stress 
disorder, and medical evidence showing a link between the 
reported in-service stressor(s) and the current 
symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veteran's lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

The veteran claims that he has post-traumatic stress disorder 
due to many stressful events while serving in Vietnam.  In a 
June 1994 letter the veteran reported that his unit was hit 
by a mortar attack when it was assigned to a green beret camp 
in Vietnam.  He reported seeing people falling and feeling 
their blood in his face.  At his July 1997 RO hearing the 
veteran testified that his artillery unit was attacked when 
it was assigned to a special forces unit.  He reported that 
he saw injured people and that he helped care for the 
wounded.

On VA psychiatric examination in July 1994 the veteran 
reported that his most upsetting events in Vietnam included 
seeing people decapitated, seeing people without legs and 
blood everywhere.  The veteran reported distressing dreams of 
Vietnam and flashbacks.  The examiner diagnosed the veteran 
to have post-traumatic stress disorder due to his Vietnam 
experiences and mild major depression related to other 
physical problems and/or medication.

VA outpatient treatment records in 1994 and 1995 show 
treatment for post-traumatic stress disorder symptoms.

The veteran's service personnel records reveal that the 
veteran served in Vietnam as a canoneer in an artillery unit 
from December 1966 to September 1967, and thereafter was a 
heavy truck driver with an artillery unit in Vietnam until 
December 1967.  

The veteran's Report of Medical History, on evaluation for 
discharge in April 1969, completed in December 1998, 
indicates that the veteran complained of depression or 
excessive worry, and of nervous trouble.  The examiner noted 
that the veteran had a mild nervous problem.

The RO wrote to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in an attempt to verify the 
veteran's claimed stressors.  In October 1999, the USASCRUR 
supplied Operational Reports - Lessons Learned for the 
veteran's battery for part of the time period that the 
veteran was stationed in Vietnam.  These records show that 
the veteran's unit was sent to several locations to provide 
artillery support.  These records also reveal that the 
veteran's battery fired on suspected mortar locations and 
supported search and destroy operations.  In March 1997 the 
perimeter of the veteran's battery was probed by Viet Cong.  
An April 1967 quarterly operational report indicates that 19 
U.S. servicemen from the veteran's unit were wounded in 
action.

The Board is of the opinion that the records received from 
the USASCRUR confirm that the veteran served in combat when 
he was in Vietnam.  These records support the veteran's 
statements that his unit was subject to attacks from the 
enemy.  Since the veteran served in combat and his stressors 
are consistent with the circumstances of his service, the 
veteran's statements alone are sufficient to establish the 
occurrence of the claimed stressors.

Since the veteran has been diagnosed as having post-traumatic 
stress disorder due to his combat service in Vietnam and 
since the evidence of record verifies that the veteran served 
in combat and was exposed to his claimed stressors, the Board 
finds that the evidence supports service connection for post-
traumatic stress disorder.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

